Title: To James Madison from William C. C. Claiborne, 27 May 1808
From: Claiborne, William C. C.
To: Madison, James



Sir
New Orleans, May 27th. 1808.

I have the honor to inclose you a letter from Governor Salcedo, in reply to my communication of the 9th. day of March last (of which a Copy was transmitted you on the 14th. of the same month) upon the subject of the fugitive Slaves, from which it seems that he does not feel himself at liberty to act without the instructions of the King his Master.  I am Sir, with great respect, yo: mo: hble servt.

William C. C. Claiborne

